Title: To George Washington from General William Howe, 16 April 1778
From: Howe, William
To: Washington, George



Sir,
Philadelphia 16th April 1778

At the earnest Request of Mrs Higgins who desires to have the Honor of waiting upon you, I am induced to trouble you with this Letter by her to offer Mr Lawrie (one of your principal Commissaries) in exchange for her Husband and Mr Clarke, both Deputy Commissaries & under the Convention of Saratoga. If this proposal meets with your approbation; I shall immediately give up Mr Lawrie’s Parole; and trusting that the fair Lady will be a more prevailing Advocate in obtaining your Compliance for the Return of her Husband than I can possibly

presume to be, I decline urging any thing further in favour of her Request. With due Regard I am Sir, Your most obedt Servant

(Signed) W. Howe


P.S. Mrs Moore, a Relation of Mrs Higgins’s will attend her, in which I hope you will not see any Impropriety.

